DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,569,020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 44-63 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Hemond et al. (US 2012/0089114), Hunter et al. (US 2008/0009788), Baym et al. (US 2014/0322682).
Regarding claim 44, the cited prior arts fail to disclose/teach among all the limitation or render obvious a needle-free device comprising an electromagnetic motor, an imaging sensor, and a processor configured to selectively control the electromagnetic motor to deliver the plurality of volumes to one or more treatment sites on the patient by performing the steps of tracking the movement of the needle-free device along the surface of the body with the imaging sensor, determining an appropriate amount of the treatment at a current location based on prior injections of the plurality of volumes of the treatment into the patient, and controllably enabling or disabling operation of the electromagnetic motor to deliver the treatment based on the appropriate amount of the treatment at the current location, in combination with the total structure and function as claimed. 
Hemond only discloses a needle-free device comprising a position sensor (pars. 0008 and 00111). 
Hunter only discloses one or more sensors to determine one or more physical properties such as position and volume (par. 0066).
Baym only discloses an agent-dispensing device 1500 as a needleless device (par. 0160) wherein the device 1500 includes one or more sensors 1560 configured to monitor the movement of the device (par. 0169).
No combination of prior art was found to teach or suggest each and every element of claim 44.
Regarding claim 45, the cited prior arts fail to disclose/teach among all the limitation or render obvious a needle-free device comprising an actuator, at least one sensor, and a processor configured to selectively control the actuator to deliver the plurality of volumes to one or more treatment sites by performing the steps of tracking an amount of treatment delivered from the nozzle at a number of locations along the surface and disabling the actuator when a current location of the nozzle is at a location at which a maximum amount of treatment has already been injected, in combination with the total structure and function as claimed.
No combination of prior art was found to teach or suggest each and every element of claim 45.
Regarding claim 63, the cited prior arts fail to disclose/teach among all the limitation or render obvious a needle-free device comprising an actuator, at least one sensor, and a processor configured to selectively control the actuator to deliver a plurality of volumes to one or more treatment sites by performing the steps of delivering one of the plurality of volumes of the treatment at a first location, monitoring the movement of the nozzle along the surface of the body with the at least one sensor, and disabling the actuator until the needle-free device has been moved to a second location away from the first location, in combination with the total structure and function as claimed.
No combination of prior art was found to teach or suggest each and every element of claim 63.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783